 



Exhibit 10.28

 

EXECUTION VERSION

 

SPONSORED RESEARCH AGREEMENT

 

This Sponsored Research Agreement (this "AGREEMENT") is made as of November 12,
2014, by and between The Children's Hospital of Philadelphia, a Pennsylvania
nonprofit corporation ("CHOP"), with offices located at 34th Street and Civic
Center Boulevard, Philadelphia, Pennsylvania 19104 USA and Medgenics Medical
Israel Ltd., a company organized under the laws of the State of Israel
("SPONSOR"), having a place of business at Misgav Business Park, Rechov Kahol 2,
Misgav 20179, Israel. SPONSOR and CHOP are sometimes individually referred to in
this Agreement collectively as the “PARTIES” and individually as a “PARTY.”

 

RECITALS:

 

WHEREAS, SPONSOR desires to fund the RESEARCH PROGRAM as defined below;

 

WHEREAS, SPONSOR desires to support such RESEARCH PROGRAM conducted by CHOP in
accordance with the terms and conditions of this AGREEMENT; and

 

WHEREAS, the RESEARCH PROGRAM contemplated by this AGREEMENT is of mutual
interest to SPONSOR and CHOP and furthers the educational, scholarship, patient
care, and research objectives of CHOP as a nonprofit, tax-exempt educational
institution, and may benefit SPONSOR, CHOP, and the public through the creation
or discovery of new scientific knowledge.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and intending to be legally bound hereby, the PARTIES hereto
agree as follows:

 

ARTICLE 1.          DEFINITIONS

 

1.1AFFILIATE has the meaning set forth in the License Agreement.

 

1.2CONFIDENTIAL INFORMATION means any information or material in tangible form
of a PARTY that is marked as confidential or proprietary by such PARTY at the
time it is delivered to the other, and any other information that is furnished
orally if the disclosing PARTY identifies such information as confidential or
proprietary when it is disclosed and confirms such designation in writing within
thirty (30) days after such disclosure; provided, however, that all biospecimen
and phenotypic data collected under [   ***   ] and any technical information
relating thereto provided by or on behalf of CHOP to SPONSOR or its
representatives shall be deemed the CONFIDENTIAL INFORMATION of CHOP regardless
of whether marked as confidential or proprietary in accordance with this Section
1.2

 

 



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

 

 



 

1.3EFFECTIVE DATE means the first date written above.

 

1.4LICENSE AGREEMENT means the license agreement between the PARTIES dated
November 12, 2014.

 

1.5LICENSED FIELD has the meaning set forth in the License Agreement.

 

1.6MATERIALS means any and all materials, including but not limited to, any and
all chemical compounds and biological materials supplied by SPONSOR to CHOP or
by CHOP to SPONSOR in furtherance of this AGREEMENT. Any exchange of Materials
shall be accompanied by a separate written Materials Transfer Agreement (“MTA”)
with terms that are mutually agreeable to the PARTIES, which shall be appended
to this Agreement.

 

1.7PRINCIPAL INVESTIGATOR is (a) Hakon Hakonarson who has agreed to serve as
PRINCIPAL INVESTIGATOR for the RESEARCH PROGRAM and shall be responsible for the
administration and supervision of the RESEARCH PROGRAM and (b) any mutually
agreed substitute as contemplated by Section 2.2

 

1.8RARE AND ORPHAN DISEASE has the meaning set forth in the License Agreement.

 

1.9RARE AND ORPHAN DISEASE PROTOCOL MATERIALS have the meaning set forth in the
License Agreement.

 

1.10RESEARCH PROGRAM means the research program described in Attachment A to
this AGREEMENT which is attached hereto and made a part hereof.



 

ARTICLE 2.          RESEARCH PROGRAM.

 

2.1           Conduct of Research Program. CHOP shall commence the RESEARCH
PROGRAM promptly after the EFFECTIVE DATE of this AGREEMENT and shall use
reasonable efforts to conduct such RESEARCH PROGRAM in accordance with the terms
and conditions of this AGREEMENT. SPONSOR acknowledges that CHOP and the
PRINCIPAL INVESTIGATOR shall have the freedom to conduct and supervise the
RESEARCH PROGRAM in a manner consistent with CHOP's research, educational, and
patient care mission and that CHOP and the PRINCIPAL INVESTIGATOR do not
guarantee any specific research results of the RESEARCH PROGRAM. This AGREEMENT
shall not be construed to limit the freedom of individuals participating in the
RESEARCH PROGRAM to engage in any other research, however funded.

 

2

 



 

2.2           Principal Investigator. If the services of the PRINCIPAL
INVESTIGATOR become unavailable to CHOP for any reason, CHOP shall be entitled
to designate another member of its faculty who is acceptable to both PARTIES to
serve as the PRINCIPAL INVESTIGATOR of the RESEARCH PROGRAM. If a mutually
acceptable substitute PRINCIPAL INVESTIGATOR has not been designated within
sixty (60) days after the original PRINCIPAL INVESTIGATOR becomes unavailable to
CHOP, either PARTY may terminate this AGREEMENT upon written notice thereof to
the other PARTY, subject to the provisions of ARTICLE 9.

 

2.3            Research Results. CHOP shall periodically report to SPONSOR
regarding the progress under the RESEARCH PROGRAM, on a confidential basis.
During and following the RESEARCH PROGRAM, CHOP shall have the unrestricted
cost-free right to use for its own research, patient care or educational
purposes all research results, including without limitation all CHOP
INTELLECTUAL PROPERTY and JOINT INTELLECTUAL PROPERTY (as such terms are defined
in ARTICLE 5).

 

ARTICLE 3.          TERM OF AGREEMENT.

 

3.1.          Term. The initial term of this AGREEMENT shall begin on the
EFFECTIVE DATE and shall end on the day before the first anniversary of the
EFFECTIVE DATE unless terminated sooner pursuant to Section 2.2 or ARTICLE 9.
SPONSOR shall have the option to extend the term of this AGREEMENT through the
third anniversary of the EFFECTIVE DATE by giving CHOP written notice of such
extension no later than sixty (60) days before the first anniversary of the
EFFECTIVE DATE. This AGREEMENT may be extended or renewed beyond the third
anniversary of the EFFECTIVE DATE only with the PARTIES' mutual written
agreement.

 

ARTICLE 4.          COMPENSATION.

 

4.1.        Compensation. SPONSOR shall pay CHOP as set forth in the budget in
Attachment B attached hereto and made a part hereof (the “BUDGET”). SPONSOR
acknowledges that this budget is a good faith estimate only and not a guarantee
of the cost to conduct the RESEARCH PROGRAM. If at any time CHOP determines that
it will require additional funds to conduct the RESEARCH PROGRAM, it shall
notify SPONSOR and provide an estimate of the additional amount. SPONSOR shall
have no obligation to pay CHOP in excess of the BUDGET unless SPONSOR in its
sole discretion agrees in writing to an increase in the BUDGET. Notwithstanding
any other provisions in this Agreement or the attachments hereto, CHOP shall not
be required to perform any activities under the RESEARCH PLAN or otherwise for
which it is not compensated.

 

4.2.        Timing of Payments. SPONSOR agrees to make payments to CHOP in
accordance with the payment schedule set forth in Attachment B. All payments are
to be made by check, payable in United States dollars, to "The Children’s
Hospital of Philadelphia", should identify SPONSOR and PRINCIPAL INVESTIGATOR,
and be sent to The Children's Hospital of Philadelphia, Lockbox # 1457, PO Box
8500, Philadelphia, PA 19178-1457 or such other address as CHOP may provide from
time to time.

 

3

 



 

4.3.        Record Keeping. CHOP shall maintain accurate records and books of
account relating to this AGREEMENT in accordance with accepted accounting
practices to ensure that funds provided by SPONSOR are spent in accordance with
this AGREEMENT, provided, however, that CHOP may rebudget funds between cost
categories as deemed necessary by CHOP and PRINCIPAL INVESTIGATOR. CHOP shall
notify SPONSOR in writing of any material rebudgeting of funds between cost
categories. CHOP shall make such records and books available to SPONSOR upon
reasonable advance written notice and at SPONSOR's expense during CHOP's normal
business hours, but not more frequently than once each calendar year.

 

4.4.        Title to Equipment. SPONSOR agrees that title to any laboratory
animals, or any other supplies made or acquired with funds provided under this
AGREEMENT shall vest in CHOP, and such animals, or supplies shall remain the
property of CHOP following termination of this AGREEMENT.

 

ARTICLE 5.          INTELLECTUAL PROPERTY

 

5.1.        Ownership of RESEARCH PROGRAM Intellectual Property.

 

(a)          It is recognized and understood that certain existing inventions
and technologies are the separate property of SPONSOR or CHOP and are not
affected by this Agreement, and neither PARTY shall have any claims to or rights
in such separate inventions and technologies.

 

(b)          CHOP shall be the sole owner of any and all inventions,
discoveries, materials, works of authorship (including computer software) and
copyrighted materials that are created, conceived, discovered or reduced to
practice solely by employees of CHOP or persons acting on behalf of CHOP during
the performance of the RESEARCH PROGRAM (“CHOP INTELLECTUAL PROPERTY”).

 

(c)          SPONSOR shall be the sole owner of any and all inventions,
discoveries, materials, works of authorship (including computer software) and
copyrighted materials that are created, conceived, discovered or reduced to
practice solely by employees of SPONSOR or persons acting on behalf of SPONSOR
(other than CHOP) during the performance of the RESEARCH PROGRAM and through no
use of facilities, equipment, funds or other resources of CHOP other than
resources licensed to SPONSOR (“SPONSOR INTELLECTUAL PROPERTY”).

 

(d)          CHOP and SPONSOR shall be joint owners of any and all inventions,
discoveries, works of authorship (including computer software) and copyrighted
materials that are created, conceived, discovered or reduced to practice jointly
by employees of both CHOP and SPONSOR or persons acting on their respective
behalf, or solely by employees of SPONSOR or persons acting on its behalf using
facilities, equipment, funds or other resources of CHOP (other than resources
licensed to SPONSOR), during the performance of the RESEARCH PROGRAM (“JOINT
INTELLECTUAL PROPERTY”). Both CHOP and SPONSOR agree to execute any
documentation necessary to convey and/or formalize the PARTIES’ undivided
co-ownership rights in the JOINT INTELLECTUAL PROPERTY. Subject to ARTICLE 6 and
any subsequent written agreement between the PARTIES, CHOP and SPONSOR may each
exploit the JOINT INTELLECTUAL PROPERTY without any notice, payment or duty of
accounting to the other PARTY.

 

4

 



 

5.2.        Disclosure. CHOP agrees to provide to SPONSOR a written disclosure
of any CHOP INTELLECTUAL PROPERTY and JOINT INTELLECTUAL PROPERTY considered
patentable, which disclosure shall be made in a manner consistent with
preservation of intellectual property rights. Sponsor shall also disclose to
CHOP and JOINT INTELLECTUAL PROPERTY considered patentable. Sponsor agrees to
advise CHOP, no later than thirty (30) days after the date of such disclosure,
whether it requests CHOP to file and prosecute patent applications related to
such CHOP INTELLECTUAL PROPERTY or JOINT INTELLECTUAL PROPERTY. If SPONSOR does
not request CHOP to file and prosecute any patent applications, CHOP may proceed
with such preparation and prosecution at its own expense. Such patent
applications shall be excluded from SPONSOR’s options and right of first refusal
under ARTICLE 6.

 

5.3.        Patent Prosecution. CHOP shall be responsible for, and shall
reasonably pursue the preparation of, and shall control the preparation and
prosecution of all patent applications and the maintenance of all patents
related to CHOP INTELLECTUAL PROPERTY and JOINT INTELLECTUAL PROPERTY. SPONSOR
agrees to reimburse CHOP for all reasonable documented expenses, including, but
not limited to, legal fees, filing and maintenance fees or other governmental
charges incurred in connection with the preparation, filing and prosecution of
the patent applications and maintenance of the patents that SPONSOR requested
CHOP to file and prosecute under Section 5.1; provided that (a) SPONSOR may
decline to reimburse CHOP for the filing, prosecution and maintenance costs in
any jurisdiction, in which case SPONSOR shall not have any obligation to
reimburse CHOP for such costs and instead CHOP may pay such costs and the
applicable patent applications in the applicable country shall be excluded from
SPONSOR's options and right of first refusal under ARTICLE 6, (b) if, following
SPONSOR’s exercise of its option under Section 6.1with respect to patent
applications or patents contemplated by this Section 5.3, SPONSOR and CHOP do
not enter into an exclusive license with respect thereto, SPONSOR shall have no
responsibility for the costs and expenses of the patent applications or patents
for which SPONSOR exercised its option and incurred after the expiration of the
applicable negotiation period, and (c) SPONSOR shall have no obligation to
reimburse for the costs and expenses of the patent applications or patents for
which SPONSOR declines to exercise its option and incurred after the earlier of
expiration of the applicable option period or the date on which SPONSOR declined
to exercise its option. SPONSOR shall reimburse CHOP for expenses under this
Section 5.3 for which it is responsible within thirty (30) days of receipt of
invoice by CHOP requesting reimbursement. With respect to the patents that
SPONSOR is reimbursing CHOP for the expenses thereof, CHOP shall furnish copies
of any and all such patent applications including any related prosecution
documents in a timely manner to SPONSOR, shall provide SPONSOR an opportunity to
comment on the prosecution of such cases and consider such comments in good
faith.

 

5

 



 

5.4.        Interest. If at any time SPONSOR fails to reimburse CHOP for any
expense under Section 5.3, CHOP shall provide SPONSOR with written notice of
such late payment. If SPONSOR fails to make that payment along with one and one
half percent (1.5%) interest within thirty (30) days of receipt of written
notice, then the patent application to which the expenses relate shall be
excluded from SPONSOR’s options and right of first refusal under ARTICLE 6.

 

ARTICLE 6.          Option and Right of First Refusal

 

6.1.        Option Over Intellectual Property. In consideration for sponsoring
the RESEARCH PROGRAM, CHOP hereby grants to SPONSOR the sole, first and
exclusive option to negotiate for a revenue-bearing license under the CHOP
INTELLECTUAL PROPERTY and CHOP’s interest in the JOINT INTELLECTUAL PROPERTY,
except to the extent such intellectual property constitutes RARE AND ORPHAN
DISEASE PROTOCOL MATERIALS, (i) on an exclusive basis, to practice any
patentable inventions (and patent rights therein or thereto) that are directed
to RARE AND ORPHAN DISEASES and are based upon, enabled by, derived from or use
the biospecimen and phenotypic data collected under [   ***   ] from patients
with RARE AND ORPHAN DISEASES and their family members and (ii) on a
non-exclusive basis to practice any non-patentable inventions, discoveries,
materials, works of authorship (including computer software) and copyrighted
materials that are directed to RARE and ORPHAN DISEASES, in each case (i) and
(ii) that were funded by SPONSOR pursuant to the BUDGET and, in each case (i)
and (ii) such license shall be in order to develop and commercialize products in
the LICENSED FIELD. SPONSOR may elect to exercise the option over such
intellectual property by giving written notice to CHOP no later than [   ***   ]
after CHOP’s Office of Technology Transfer provides a copy of the invention
disclosure for such intellectual property to SPONSOR. Upon exercise of the
option by SPONSOR with respect to such intellectual property, for a period
ending on the later of [   ***   ] after the date that the SPONSOR exercises its
option over such intellectual property or [   ***   ] after CHOP’s Office of
Technology Transfer provides a copy of the invention disclosure for such
invention, the PARTIES shall negotiate in good faith a license agreement for
such intellectual property on terms and conditions typical in academic
licensing. The license agreement negotiation period can be extended for an
additional [   ***   ] upon mutual written agreement of the PARTIES.

 

6.2.        Right of First Refusal. If SPONSOR exercises option rights under
Section 6.1 and CHOP and SPONSOR do not enter into a license agreement for the
applicable intellectual property described in Section 6.1, then for a period of
[   ***   ] following the date that CHOP’s Office of Technology Transfer
provided a copy of the applicable invention disclosure to SPONSOR pursuant to
Section 6.1, if CHOP desires to license such intellectual property in the
LICENSED FIELD to third party commercial entity, prior to entering into such
license, CHOP shall provide SPONSOR with a summary of the final and material
terms of such proposed license (which summary, for the avoidance of doubt, shall
not include the name of, or any other identifying information about, such third
party). SPONSOR shall have [   ***   ] following receipt of such summary from
CHOP to elect and enter into such license on the same terms (including the same
timing of payments) set forth in the summary; provided that such [   ***   ]
period shall be extended for up to [   ***   ] so long as SPONSOR is negotiating
in good faith with CHOP. If SPONSOR does not enter into the license within such
period on such terms, CHOP shall be free to enter into the license with the
third party on such terms.

 

 



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

6

 



  

6.3.        Option to Assign Assets. If CHOP desires to assign ownership of the
CHOP INTELLECTUAL PROPERTY or CHOP’S interest in the JOINT INTELLECTUAL PROPERTY
to a third party within [   ***   ] following the effective date of expiration
or termination of this AGREEMENT, SPONSOR shall have the exclusive option to
have such assignment be made to SPONSOR or to an entity majority owned, either
directly or indirectly, by SPONSOR on terms and conditions mutually agreed by
the PARTIES.

 

6.4.        Specific Performance. CHOP acknowledges and agrees that SPONSOR may
not have an adequate remedy at law in the event any of the provisions of
Sections 6.1, 6.2, 6.3 or 7.2 are not performed in accordance with their
specific terms, are breached or are threatened to be breached. In addition,
SPONSOR acknowledges and agrees that CHOP may not have an adequate remedy at law
in the event any of the provisions of Section 7.1 are not performed in
accordance with their specific terms, are breached or are threatened to be
breached. Accordingly, each PARTY agrees that the other PARTY shall be entitled
to seek, at its sole cost and expense, in addition to any other rights and
remedies which may be available to it, to an injunction or injunctions to
prevent breaches of such Sections and to enforce specifically the terms and
provisions thereof in any action instituted in any court of competent
jurisdiction, and without any requirement to post or bond or other security.

 

6.5.        Federal Government Rights. Any license granted to SPONSOR pursuant
this ARTICLE 6 shall be subject, if applicable, to the rights of the United
States government reserved under Public Laws 96-517, 97-256 and 98-620, codified
at 35 U.S.C. 200-212, and any regulations issued thereunder as may be amended
from time to time. Any right granted in this AGREEMENT greater than that
permitted under applicable Federal law and policy shall be modified as may be
required to conform to such Federal law or policy.

 

ARTICLE 7.          CONFIDENTIALITY

 

7.1.        SPONSOR. SPONSOR agrees to maintain in confidence and not to
disclose to any third party any CHOP CONFIDENTIAL INFORMATION and MATERIALS
received pursuant to this AGREEMENT. SPONSOR agrees to ensure that its employees
have access to CHOP CONFIDENTIAL INFORMATION only on a need-to-know basis and
are obligated in writing to abide by SPONSOR's obligations hereunder. The
foregoing obligation shall not apply to:

 

(a)          information that is known to SPONSOR or independently developed by
SPONSOR prior to the time of disclosure, in each case, to the extent evidenced
by written records promptly disclosed to CHOP upon receipt of the CONFIDENTIAL
INFORMATION;

 

 



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

7

 



 

(b)          information disclosed to SPONSOR on a non-confidential basis by a
third party that has a right to make such disclosure;

 

(c)          information that becomes patented, published or otherwise part of
the public domain other than as a result of acts by SPONSOR; or

 

(d)          information that is required to be disclosed by order of United
States governmental authority, law, rule of court, regulation, subpoena, or a
court of competent jurisdiction; provided that SPONSOR shall use its reasonable
efforts to obtain confidential treatment of such information by such authority
or court.

 

7.2.        CHOP. CHOP agrees to maintain in confidence and not to disclose to
any third party any SPONSOR CONFIDENTIAL INFORMATION and MATERIALS received
pursuant to this AGREEMENT. SPONSOR will provide such CONFIDENTIAL INFORMATION
and MATERIALS only after providing the PRINCIPAL INVESTIGATOR with information
regarding the nature of the CONFIDENTIAL INFORMATION and MATERIALS to be
disclosed and obtaining the PRINICIPAL INVESTIGATOR'S agreement to receive such
information. CHOP agrees to ensure that its employees have access to
CONFIDENTIAL INFORMATION only on a need-to-know basis and are obligated in
writing to abide by CHOP's obligations hereunder. The foregoing obligation shall
not apply to:

 

(a)          information that is known to CHOP or independently developed by
CHOP prior to the time of disclosure, in each case, to the extent evidenced by
written records promptly disclosed to SPONSOR upon receipt of the CONFIDENTIAL
INFORMATION;

 

(b)          information disclosed to CHOP on a non-confidential basis by a
third party that has a right to make such disclosure;

 

(c)          information that becomes patented, published or otherwise part of
the public domain other than as a result of acts by CHOP; or

 

(d)          information that is required to be disclosed by order of United
States governmental authority, law, rule of court, regulation, subpoena, or a
court of competent jurisdiction; provided that CHOP shall use its reasonable
efforts to obtain confidential treatment of such information by such authority
or court.

 

Notwithstanding any earlier termination of this AGREEMENT, the PARTIES’
obligations concerning nondisclosure and non-use of CONFIDENTIAL INFORMATION
contained in this AGREEMENT shall continue for five (5) years from the date of
each disclosure.

 

ARTICLE 8.          PUBLICATION, USE OF NAME.

 

8.1.        Right to Publish. SPONSOR acknowledges that the basic objective of
research activities at CHOP is the generation of new knowledge and its
expeditious dissemination. To further that objective, CHOP retains the right, at
its discretion, to demonstrate, publish or publicize the results of the RESEARCH
PROGRAM, subject to the provisions of Section 8.2 hereof.

 

8

 



 

8.2.        Publication Submission. Should the PRINCIPAL INVESTIGATOR desire to
disclose publicly, in writing or by oral presentation, the results of the
RESEARCH PROGRAM, the PRINCIPAL INVESTIGATOR shall notify SPONSOR and CHOP in
writing of his or her intention at least thirty (30) days before such
disclosure. The PRINCIPAL INVESTIGATOR shall include with such notice a
description of the oral presentation or, in the case of a manuscript or other
proposed written disclosure, a current draft of such written disclosure. SPONSOR
shall have thirty (30) days from receipt of the manuscript to present any
written comments to CHOP. SPONSOR'S comments shall be given due consideration by
CHOP; provided that in any event all SPONSOR CONFIDENTIAL INFORMATION shall be
removed from such proposed publication if SPONSOR has requested such removal in
writing. The publication of the results may be delayed at SPONSOR's written
request for a period up to an additional thirty (30) days if it contains a
disclosure of an invention(s) on which either PARTY desires to file a United
States or foreign patent. No right of SPONSOR approval of publications is
implied by this Section 8.2. All such filings shall be subject to the provisions
of ARTICLE 5.

 

8.3.        Publicity. CHOP agrees not to use SPONSOR's name without SPONSOR's
prior written consent except that CHOP may acknowledge SPONSOR's funding of this
RESEARCH PROGRAM in scientific publications, as required on grant applications,
and in routine listings of RESEARCH PROGRAM projects. SPONSOR agrees not to use
CHOP's name, insignia, logo, abbreviation, nickname, trademark, trade name or
any other identifying terms or mark or the name, insignia, logo, abbreviation,
nickname, trademark, trade name or any other identifying terms or mark of any
director, officer, medical staff member, research staff member or employee
thereof in any press release, advertising, promotional written or oral
statements to the public or in any medium including but not limited to the
internet, in connection with or alluding to work performed under this AGREEMENT
or the relationship between the PARTIES created by it, without CHOP's prior
written consent.

 

ARTICLE 9.          TERMINATION.

 

9.1.        Termination for Cause. A PARTY may terminate this AGREEMENT
effective upon written notice to the other PARTY, if the other PARTY breaches
any of the terms or conditions of this AGREEMENT and fails to cure such breach
within thirty (30) days after receiving written notice thereof.

 

9.2.        Effects of Termination.

 

(a)          If this Agreement is terminated by either PARTY under Section 2.2
or if CHOP terminates this Agreement under Sections 9.1 or 10.5, then CHOP shall
be entitled to payments from SPONSOR for all costs and noncancellable
commitments incurred prior to the issuance of the notice of termination (if such
notice is provided by CHOP) or prior to receipt of the notice of termination (if
such notice is provided by SPONSOR) and the full cost of each student, faculty
member and other personnel supported hereunder through the end of the fiscal
year in effect on the date of notice of termination but in no event greater than
the amounts in the BUDGET (as amended from time to time) for the applicable
items and/or time period. CHOP shall promptly reconcile the amounts paid by
SPONSOR under this Agreement and the amount due to CHOP and pay to SPONSOR any
amount paid by SPONSOR in excess of the amount due to CHOP.

 

9

 

  

(b)          If this Agreement is terminated by SPONSOR under Section 9.1, then
CHOP shall be entitled only to payments from SPONSOR for all costs and
noncancellable commitments incurred prior to receipt of the notice of
termination by CHOP and not any further funding of student, faculty member and
other personnel. CHOP shall promptly reconcile the amounts paid by SPONSOR under
this Agreement and the amount due to CHOP and pay to SPONSOR any amount paid by
SPONSOR in excess of the amount due to CHOP.

 

9.3         Survivability. Termination of this AGREEMENT shall not affect the
rights and obligations of the PARTIES accrued prior to termination hereof. The
provisions of ARTICLE 5, entitled INTELLECTUAL PROPERTY; ARTICLE 6, entitled
Option and Right of First Refusal, ARTICLE 7, entitled CONFIDENTIALITY; ARTICLE
10, entitled DISCLAIMER OF WARRANTIES, INDEMNIFICATION; ARTICLE 11, entitled
ADDITIONAL PROVISIONS, and this ARTICLE 9, entitled, TERMINATION, shall survive
such termination. Termination shall not be construed as a waiver of any rights
or obligations accrued prior to termination.

 

ARTICLE 10.         DISCLAIMER OF WARRANTIES, INDEMNIFICATION.

 

10.1       WARRANTY. EXCEPT AS PROVIDED UNDER THIS ARTICLE, CHOP MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, WARRANTIES WITH RESPECT TO THE CONDUCT, COMPLETION, SUCCESS OR
PARTICULAR RESULTS OF THE RESEARCH PROGRAM, OR THE CONDITION OF ANY INVENTION
(S) OR PRODUCTS (S), WHETHER TANGIBLE OR INTANGIBLE, CONCEIVED, DISCOVERED, OR
DEVELOPED UNDER THIS AGREEMENT, OR THE OWNERSHIP, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE OF THE RESEARCH PROGRAM OR ANY SUCH INVENTION OR
PRODUCT. FURTHER CHOP MAKES NO EXPRESS OR IMPLIED WARRANTY THAT THE USE OF ANY
INVENTION OR PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY RIGHTS.
CHOP SHALL NOT BE LIABLE FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, PUNITIVE OR
OTHER DAMAGES SUFFERED BY SPONSOR OR ANY OTHER PERSON RESULTING FROM THE
RESEARCH PROGRAM OR THE USE OF ANY SUCH INVENTION OR PRODUCT.

 

10.2       Representations and Warranties of CHOP. CHOP hereby represents and
warrants to SPONSOR that the official signing this AGREEMENT has the authority
to do so.

 

10.3       Representation and Warranties of SPONSOR. SPONSOR hereby represents
and warrants to CHOP that the official signing this agreement has the authority
to do so. SPONSOR further represents that it is financially able to satisfy any
funding commitments made in Attachment B.

 

10

 



 

10.4       Indemnification. SPONSOR agrees to indemnify and hold harmless CHOP,
the PRINCIPAL INVESTIGATOR and any of CHOP's trustees, officers, medical staff,
research staff, employees, IRB members, affiliates and agents and their
respective heirs and assigns (hereinafter referred to collectively as the
"INDEMNIFIED PARTIES") from and against any and all liability, claims, lawsuits,
losses, damages, costs or expenses (including attorneys' fees and costs of
litigation incurred by CHOP to defend against such claims), which the
INDEMNIFIED PARTIES may hereafter incur, suffer or be required to pay as a
result of SPONSOR's use of the results of RESEARCH PROGRAM or any CHOP
INTELLECTUAL PROPERTY or any JOINT INTELLECTUAL PROPERTY or as a result of any
breach of this AGREEMENT or any wrongful act or omission of SPONSOR, its
employees, affiliates, contractors, licensees or agents (collectively,
“CLAIMS”). SPONSOR’S obligations under this Section 10.4 are contingent upon
CHOP: (a) giving SPONSOR prompt written notice of the receipt or incurrence of
any CLAIM; provided that no delay on the part of CHOP to notify SPONSOR shall
relieve SPONSOR from any obligation hereunder unless (and then only to the
extent) SPONSOR is prejudiced thereby; (b) giving SPONSOR sole control of the
investigation, defense and, subject to the next sentence, settlement of the
CLAIMS with counsel selected by SPONSOR and reasonably acceptable to CHOP; and
(c) the INDEMNIFIED PARTIES reasonably cooperating with SPONSOR’s investigation,
defense and settlement of the CLAIMS. SPONSOR shall not settle any CLAIM without
the prior written consent of CHOP, which consent shall not be unreasonably
withheld, and SPONSOR shall have no obligation under this Agreement for any
settlement of CLAIMS entered into by any of the INDEMNIFIED PARTIES without
SPONSOR’S prior written consent, which consent shall not be unreasonably
withheld.

 

10.5       Insurance. SPONSOR shall, at its sole cost and expense, procure and
maintain commercial general liability insurance in amounts not less than
$5,000,000 per occurrence and $10,000,000 in the aggregate. SPONSOR shall
provide CHOP with written evidence of such insurance upon request. SPONSOR shall
provide CHOP with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change in such insurance; if the SPONSOR
does not obtain replacement insurance providing comparable coverage within a
thirty (30) day period, CHOP shall have the right to terminate this Agreement
effective at the end of the thirty (30) day period without notice or any
additional waiting period.

 

10.6       Limitation of Liability. EXCEPT IN THE CASE OF BREACH OF ARTICLE 7,
THE MAXIMUM LIABILITY OF CHOP TO SPONSOR SHALL NOT EXCEED THE FEES PAID TO CHOP
UNDER THIS AGREEMENT. EXCEPT IN THE CASE OF BREACH OF ARTICLE 7, IN NO EVENT
SHALL CHOP BE LIABLE TO SPONSOR FOR ANY SPECIAL, INDIRECT, EXEMPLARY, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, INCLUDING BUT NOT LIMITED TO ANY DAMAGES RESULTING
FROM LOSS OF DATA, DELAY IN THE RESEARCH, LOSS OF PROFITS OR LOSS OF BUSINESS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY PRODUCTS, SERVICES OR
MATERIAL FURNISHED HEREUNDER, EVEN IF CHOP HAS BEEN ADVISED OR SHOULD KNOW OF
THE POSSIBILITY OF SUCH DAMAGES.

 

11

 



 

EXCEPT AS EXPRESSLY STATED TO THE CONTRARY, THE LIMITATIONS STATED ABOVE SHALL
APPLY WHETHER THE ASSERTED CLAIM, LIABILITY OR DAMAGES ARE BASED ON CONTRACT
(INCLUDING BUT NOT LIMITED TO BREACH OF WARRANTY), TORT (INCLUDING BUT NOT
LIMITED TO NEGLIGENCE AND STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE
GROUNDS, AND REGARDLESS OF WHETHER THE ASSERTED CLAIM, LIABILITY OR DAMAGES
ARISE FROM PERSONAL INJURY, PROPERTY DAMAGE, ECONOMIC LOSS OR ANY OTHER KIND OF
INJURY LOSS OR DAMAGE. EACH OF SUCH LIMITATION IS INTENDED TO BE ENFORCEABLE
REGARDLESS OF WHETHER ANY OTHER EXCLUSIVE OR NON-EXCLUSIVE REMEDY UNDER THIS
AGREEMENT FAILS OF ITS ESSENTIAL PURPOSE.

 

FURTHER, SPONSOR ACKNOWLEDGES THAT THE FEES PAID TO CHOP FOR RESEARCH PROGRAM
UNDER THIS AGREEMENT REFLECT THE ALLOCATION OF RISKS AND THE LIMITATIONS OF
CHOP’S LIABILITY HEREUNDER.

 

ARTICLE 11.         ADDITIONAL PROVISIONS.

 

11.1.      Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of a Party to assert
a right hereunder or to insist upon compliance with any term or condition of
this Agreement shall not constitute a waiver of that right by such Party or
excuse a similar subsequent failure to perform any such term or condition by the
first Party.

 

11.2.      Entire Agreement. This Agreement constitutes the entire Agreement
between the Parties relating to the subject matter of the RESEARCH PROGRAM, and
all prior negotiations, representations, agreements, and understandings with
respect to such subject matter are merged into, extinguished by, and completely
expressed by this Agreement.

 

11.3.      Non-Enforceability. The provisions of this Agreement are severable,
and in the event that any provision of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of law such determination
shall not in any way affect the validity or enforceability of the remaining
provisions of this Agreement.

 

11.4.      Modification. If either Party desires a modification to this
Agreement, the Parties shall, upon reasonable notice of the proposed
modification by the Party desiring the change, confer in good faith to determine
the desirability of such modification. No modification shall be effective until
a written amendment is signed by the signatories to this Agreement or their
designees.

 

11.5.      Governing Law. The construction, validity, performance, and effect of
this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to its conflict-of-laws principles.

 

11.6.      Notices. All notices required or permitted by this Agreement shall be
given by prepaid internationally recognized overnight courier addressed to the
other Party at the address set forth below, or to such other address as may be
designated in writing by such other Party, and shall be effective as of dispatch
of such notice.

 

12

 



 

If to CHOP:

 

Abramson Research Center

The Children's Hospital of Philadelphia

Colket Translational Research Building, Suite 2200 – Room 2203

3501 Civic Center Boulevard

Philadelphia, PA 19104-4399

Attention: Director, Technology Transfer

 

If to SPONSOR:

 

Medgenics Medical Israel, Ltd.

Misgav Business Park

Rechov Kahol 2

Misgav 20179

Israel

Attention: Chief Legal Officer

 

With copy to:

 

Medgenics, Inc.

435 Devon Park Drive, Bldg 700

Wayne, PA 19087

Attention: Chief Legal Officer

 

11.7.      Assignment. This Agreement shall not be assigned or otherwise
transferred by SPONSOR except with the prior written consent of CHOP; provided
that no such consent shall be required for an assignment of this Agreement to an
AFFILIATE of SPONSOR if SPONSOR provides prior written notice and a copy of such
assignment to CHOP, and provided, further that such AFFILIATE remains an
AFFILIATE of SPONSOR for the duration of the term of this Agreement. Any
purported assignment in contravention of this Section 11.7 shall, at the option
of CHOP, be null and void and of no effect. Assignment shall not relieve SPONSOR
of its obligations under this Agreement.

 

11.8.      Exports. SPONSOR acknowledges that it is subject to and shall abide
by the United States laws and regulations (including the Export Administration
Act of 1979 and Arms Export Control Act) controlling the export of technical
data, computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the cognizant
agency of the government or written assurances by SPONSOR that it shall not
export such items to certain foreign countries without prior approval of such
agency. CHOP neither represents that a license is not required or that, if
required, it shall be issued.

 

11.9.      Dispute Resolution. The Parties shall attempt to settle amicably any
controversy or claim arising under this Agreement or a breach of this Agreement,
except for appeals of modifications or termination decisions provided for in
ARTICLE 9. SPONSOR agrees first to appeal any such unsettled claims or
controversies to the designated CHOP official, or designee, whose decision shall
be considered the final agency decision. Thereafter, SPONSOR may exercise any
administrative or judicial remedies that may be available.

 

13

 



 

11.10.   Interpretation. Except where the context expressly requires otherwise,
(i) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa); (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”
and shall not be interpreted to limit the provision to which it relates; (iii)
the word “will” shall be construed to have the same meaning and effect as the
word “shall”; (iv) any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified; (v) any reference herein to any person shall be construed to
include the person’s successors and assigns; (vi) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement, and not to any particular provision hereof; (vii) all references
herein to Sections or Attachments shall be construed to refer to Sections or
Attachments of this Agreement; (viii) the word “notice” means notice in writing
(whether or not specifically stated); (ix) provisions that require that a Party,
the Parties or any committee hereunder “agree,” “consent” or “approve” or the
like shall require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging); (x) references to any specific
law, rule or regulation, or article, section or other division thereof, shall be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof; and (xi) the term “or” shall be
interpreted in the inclusive sense commonly associated with the term “and/or.”

 

11.11.   Counterparts. This Agreement may be executed in any number of
counterparts, including by fax or PDF, each of which shall be deemed an original
and all of which taken together shall be deemed to constitute one and the same
instrument. An executed signature page of this Agreement delivered by facsimile
transmission shall be as effective as an original executed signature page.
Notwithstanding the foregoing, the Parties shall deliver original execution
copies of this Agreement to one another as soon as practicable following
execution thereof.

 

11.12.   Non-Exclusive Remedies. The remedies set forth in this Agreement shall
be in addition to, and shall not be to the exclusion of, any other remedies
available to the Parties at law, in equity or under this Agreement.

 

11.13.   Headings. The headings herein are for convenience purposes only and
shall not be used to interpret any of the provisions hereof.

 

11.14.   No Strict Construction. This Agreement shall be construed as if it were
drafted jointly by the Parties.

 

14

 



 

11.15.   No Agency. Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership or similar relationship between
CHOP and SPONSOR. Notwithstanding any of the provisions of this Agreement,
neither CHOP nor SPONSOR shall at any time enter into, incur, or hold itself out
to third parties as having authority to enter into or incur, on behalf of the
other PARTY, any commitment, expense, or liability whatsoever.

 

11.16.   Third Party Beneficiaries. This Agreement, the representations,
warranties, covenants and agreements contained in this Agreement are for the
sole benefit of the Parties and their successors and permitted assigns, and they
shall not be construed as conferring any rights to any other Persons.

 

(signature page follows)

 

15

 

  



EXECUTION VERSION

 

IN WITNESS WHEREOF, the duly authorized representatives of the PARTIES hereby
execute this AGREEMENT as of the date first written above.

 

THE CHILDREN'S HOSPITAL OF PHILADELPHIA   MEDGENICS MEDICAL ISRAEL, LTD.        
  By: /s/ Mary Tomlinson   By: /s/ Michael Cola           Name: Mary Tomlinson  
Name: Michael Cola           Title: Senior Vice President   Title: Chief
Executive Officer           Date: November 11, 2014   Date: November 12, 2014  
        I have read and agreed to the responsibilities of the PRINCIPAL
INVESTIGATOR:           By: /s/ Hakon Hakonarson                 Name: Hakon
Hakonarson                 Title: Director, CAG                 Date: November
12, 2014      

 

 

 



 

Attachment A

 

RESEARCH PROGRAM DESCRIPTION

 

Statement of Work (SOW):

 

[ *** ]

 

 



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

 

 

 

 

Attachment B

 

Budget

 

Budget is attached.

 

Invoice and Payment Schedule

The Center for Applied Genomics (CAG) at CHOP will invoice Sponsor on a monthly
basis for work/efforts completed during the past 30 days. The Invoices will be
itemized in accordance with staff efforts, supplies and processing services.
Monthly pass through costs of Sequencer lease payments and AWS will similarly be
included. The average monthly payments will be $[   ***   ], not to exceed
$4,475,765 by June 30, 2015.

 

Date Payment Duei Amount of Payment Due     1.  November 30, 2014 1.
$[   ***   ] 2.  December 31, 2015 2. $[   ***   ] 3.  January 31, 2015 3.
$[   ***   ] 4.  February 28, 2015 4. $[   ***   ] 5.  March 31, 2015 5.
$[   ***   ] 6.  April 30, 2015 6. $[   ***   ] 7. May 31, 2015 7. $[   ***   ]
8. June 30, 2015 8. $[   ***   ]

 

Payments in November and December are deferred and will be paid on January 31,
2015, amounting to: $[   ***   ]. If the agreement is extended into years 2 and
3, then CHOP will provide a payment schedule, consistent with the budget for
those years, that provides for monthly payments in equal installments during the
period of the research.

 



 



*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

i First payment is no earlier than 60 days after the effective date.

 

 

